UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1424


MARGARITA V. SERNA,

                 Plaintiff - Appellant,

           and

LINDA I. VALERINO; DORA M. ALVARADO; JEFFREY L. BOHN; TAM M.
WYATT,

                 Plaintiffs,

           v.

ERIC H. HOLDER, JR., in his official capacity as United
States Attorney General,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:12-cv-00712-GBL-JFA)


Argued:   January 29, 2014                   Decided:   March 6, 2014


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Andrew Charles Simpson, ANDREW C. SIMPSON, P.C.,
Christiansted, Virgin Islands, for Appellant.   Antonia Marie
Konkoly, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.   ON BRIEF: D.Z. Kaufman, KAUFMAN LAW
GROUP, PLLC, Vienna, Virginia, for Appellant.    Kathleen M.
Kahoe, Acting United States Attorney, R. Joseph Sher, Deputy
Chief, Civil Division, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      A year after a partial dismissal order in her first Title

VII suit, Margarita Serna filed another one -- alleging similar

acts of wrongdoing, encompassing roughly the same time period,

and   advancing     related    legal    theories.       The    district    court

dismissed the suit, holding that its claims were precluded by

the final merits judgment in the first case.             We now affirm.



                                            I.

      Margarita Serna is a Deputy United States Marshal with the

U.S. Marshals Service (USMS).               In 2005, Serna filed an Equal

Employment       Opportunity    (EEO)       complaint   against      the   USMS,

alleging   discrimination.        She   filed     additional    complaints    in

2005, 2007, and 2009, alleging various forms of discrimination,

a hostile work environment, and retaliation.

      In December 2009, Serna filed her first lawsuit, alleging

that the USMS violated Title VII of the Civil Rights Act of 1964

by retaliating against her for submitting EEO complaints.                    She

amended the complaint in August 2010.             The complaint had a broad

scope, alleging discrimination and a hostile work environment,

as well as numerous acts of retaliation in the several years

following Serna’s 2005 and 2007 EEO complaints.

      In   May   2011,   the   district      court   awarded   the   government

summary judgment on Serna’s retaliation claims.                 In July 2011,

                                        3
Serna and the government signed a settlement agreement on her

remaining claims.        The agreement provided that Serna “agrees to

withdraw and quit for all time any and all claims, demands[,

etc.] . . . that        were    filed    in       this   case    or    could    have   been

filed against the Attorney General . . . and further agrees to

waive,   withdraw,       and/or    quit       any    and    all       claims,   demands[,

etc.] . . . against        the    Attorney         General . . . arising          out   of

transactions, occurrences or events which were, or could have

been, alleged or litigated in this case.”                       J.A. 59-60.      However,

the    agreement    provided       that       it    did     “not      affect    [Serna’s]

participation as a plaintiff in the action captioned Linda I.

Valerino[] et[] al. v. Eric H. Holder, Jr.”                      J.A. 60.

       The Valerino class action was brought by Serna and four

other USMS employees while Serna’s first lawsuit was pending.

The Valerino suit proceeded to discovery on allegations that the

USMS   merit-selection         process    allowed         managers      to   discriminate

against employees on the basis of gender and retaliate against

them if they filed EEO complaints.                  Serna was both an individual

plaintiff and a proposed class representative.                           In addition to

class-wide    claims,          Serna     made        individual         allegations      of

discrimination and retaliation.                    The district court ultimately

denied class certification and granted the government’s motion

for    judgment    on    the    pleadings.           It    directed      each    Valerino



                                              4
plaintiff      to    file     an   individual       complaint           containing     the

plaintiff’s individual claims within 21 days.

      Serna timely filed her amended complaint in this case, her

second individual lawsuit, in July 2012.                        The complaint in the

second lawsuit was based on alleged retaliation against Serna in

the USMS merit-selection system after Serna’s 2005 and later EEO

complaints, including in the 2009-2010 timeframe not explicitly

addressed      by    the     amended   complaint          in     the     first     lawsuit.

Specifically,        Serna     alleged:      (1)    disparate           treatment,      (2)

disparate impact, (3) a denial of a temporary duty assignment to

the USMS internal-affairs division, (4) a denial of a permanent

promotion to be Chief Deputy U.S. Marshal for the District of

Hawaii, and (5) a denial of promotion to Investigator in the

USMS Office of Inspections.

      The     government      moved    to       dismiss        the     case   on    several

grounds, including that the settlement agreement in the first

lawsuit precluded the second lawsuit.                      The parties held oral

argument, after which the government, in a sur-reply, argued

that Serna was also barred from bringing the second lawsuit by

the   final    summary-judgment        order       dismissing           her   retaliation

claims   in    the    first    suit.        The    district          court    agreed   that

Serna’s claims were independently barred by the final judgment




                                            5
as well as the settlement agreement in the first lawsuit. 1                   Serna

now appeals.



                                            II.

      Under the doctrine of claim preclusion (often referred to

as res judicata), “a prior judgment bars the relitigation of

claims that were raised or could have been raised in the prior

litigation.”    Pittston Co. v. United States, 199 F.3d 694, 704

(4th Cir. 1999).    Claim preclusion serves a variety of purposes.

It   protects   litigants   against         repetitive     litigation,    and   it

conserves judicial resources.           See Laurel Sand & Gravel, Inc. v.

Wilson, 519 F.3d 156, 161-62 (4th Cir. 2008).                  More broadly, it

increases   confidence      in    the       judicial      system    by   avoiding

inconsistent    results   and    ensuring         that   private   disputes    have

final, settled outcomes.         18 Charles Alan Wright et al., Federal

Practice and Procedure § 4403, at 23-24, 26-27 (2d ed. 2002).




      1
        Serna complains that the district court erred in
considering an argument raised by the government in a sur-reply
and independently taking judicial notice of the record in the
first lawsuit. However, Serna has had the opportunity to fully
brief this court on the relevant issues.         Thus, assuming
arguendo that the lower court procedurally erred in how it
addressed the first lawsuit’s claim-preclusive effects, remand
on that ground would be unnecessary.



                                        6
       A prior claim precludes a later one if three conditions are

satisfied:

       1) the prior judgment was final and on the merits,                  and
       rendered by a court of competent jurisdiction                        in
       accordance with the requirements of due process;                     2)
       the parties are identical, or in privity, in the                    two
       actions; and, 3) the claims in the second matter                    are
       based upon the same cause of action involved in                     the
       earlier proceeding.

Pittston, 199 F.3d at 704 (quoting In re Varat Enters., Inc., 81

F.3d   1310,    1315    (4th    Cir.    1996))     (internal    quotation     marks

omitted).      We review the district court’s application of claim

preclusion de novo.            Pueschel v. United States, 369 F.3d 345,

354 (4th Cir. 2004).

       Here,   the     first    two    elements    of   claim    preclusion      are

plainly satisfied.         No one disputes that the first lawsuit ended

with a final judgment on the merits.               The district court granted

summary judgment to the government because no genuine issue of

material fact existed as to the merits of Serna’s Title VII

retaliation      claims.         In    addition,     the   parties’    voluntary

dismissal with prejudice following the settlement agreement “is

a valid, final judgment on the merits,” Kenny v. Quigg, 820 F.2d

665,    669    (4th    Cir.    1987),    and     thus   has    potential     claim-

preclusive effect to the extent intended by the parties, see

United States ex rel. May v. Purdue Pharma L.P., 737 F.3d 908,

913-14 (4th Cir. 2013).          As to the identity of the parties, both



                                          7
lawsuits involved Serna and the Attorney General as plaintiff

and defendant, respectively.

     Only the third element -– whether the causes of action are

identical -- is thus at issue.                This inquiry turns on “whether

the claim presented in the new litigation ‘arises out of the

same transaction or series of transactions as the claim resolved

by the prior judgment.’”          Pittston, 199 F.3d 694 at 704 (quoting

Harnett v. Billman, 800 F.2d 1308, 1313 (4th Cir. 1986)).                              “The

expression       ‘transaction’     in     the     claim      preclusion           context

‘connotes    a    natural   grouping      or    common      nucleus    of    operative

facts.’”     Id.     (quoting Restatement (Second) of Judgments § 24

cmt. b (1982)).         Determining whether claims are based on the

same cause of action is a fact-bound and practical task, and

“[a]mong the factors to be considered . . . ‘are [the claims’]

relatedness in time, space, origin, or motivation, and whether,

taken     together,     they     form     a     convenient      unit        for    trial

purposes.’”      Id. (quoting Restatement (Second) of Judgments § 24

cmt. b.).

     Of    particular    importance       to    this    case,   we     focus      on   the

“core of operative facts” for the plaintiff’s claims and causes

of actions, not the legal labels attached to them, when applying

the transactional approach to claim preclusion.                        Pueschel, 369

F.3d at 355 (quoting In re Varat, 81 F.3d at 1316) (internal

quotation    marks    omitted).         “Were    we    to   focus     on    the    claims

                                          8
asserted in each suit, we would allow parties to frustrate the

goals of [claim preclusion] through artful pleading and claim

splitting given that ‘[a] single cause of action can manifest

itself into an outpouring of different claims, based variously

on federal statutes, state statutes, and the common law.’”               Id.

(quoting Kale v. Combined Ins. Co. of Am., 924 F.2d 1161, 1166

(1st Cir. 1991)).

     For   several   reasons,   we   are   persuaded   that   Serna’s   two

lawsuits were based on the same cause of action.              First, they

were similar in scope and subject matter.         Both suits concerned

the same type of wrongdoing: employment discrimination.                 Both

alleged    the   same   category     of    adverse-employment     action:

retaliation after the filing of EEO complaints.           Both described

similar injuries: denial of promotion, transfer, and temporary

duty assignment.     And both involved the 2005-2008 period during

which much of the alleged retaliation occurred.

     Second, the language of the amended complaint in the first

lawsuit encompassed, at least in part, Serna’s allegations in

her second suit.     Serna broadly alleged retaliation “designed to

punish [her] for seeking redress for the violation of her civil

rights.”    J.A. 148.    She repeatedly characterized the list of

adverse employment actions against her as “without limitation.”

J.A. 137, 139.     The injuries Serna identified as a result of the

retaliations included “lost promotions . . . and future lost

                                     9
promotions,” J.A. 148, and the wrongdoing she described was not

limited to her immediate supervisors, but rather extended to

USMS management practices more broadly.

       Given that one of the purposes of claim preclusion is to

encourage plaintiffs to bring all related claims in the same

lawsuit, it is relevant to our inquiry that Serna could have

brought in her first lawsuit all the claims she alleged in her

second.       As   the     district    court     found,     all   of   the    adverse

employment     actions      Serna     alleged    in   her    second    lawsuit   had

likely come to pass prior to the filing of the amended complaint

in her first lawsuit in August 2010, and certainly before she

and    the   government     voluntarily        dismissed    the   case   in   August

2011.     Although Serna protests that, prior to discovery in the

Valerino case and the outcome of her Freedom of Information Act

requests, she did not have the information necessary to support

the allegations in the second lawsuit, her lack of knowledge of

a     potential    claim    does    not    determine        the   claim-preclusion

inquiry; what matters is that the claim itself existed at the

time of the first lawsuit.             See Harnett, 800 F.2d at 1313; see

also Keith v. Aldridge, 900 F.2d 736, 740 n.5 (4th Cir. 1990)

(“For [claim preclusion] purposes, . . . it is the existence of

the claim, not awareness of it, that controls.”).                      In addition,

although Serna argues that confidentiality issues in the first

lawsuit made it impracticable to include her later claims, she

                                          10
never attempted to bring those claims in the earlier suit and

test whether they could not in fact be litigated there.

       To be sure, the two complaints do not literally allege the

exact same thing.          Serna is correct that the “gist” of her first

lawsuit was the conduct of her immediate supervisors, Br. of

Appellant at 12, whereas the second lawsuit alleged systemic

problems with the USMS’s merit-selection process.                            And while the

language of the amended complaint in the first suit was limited

to that of individual Title VII violations, the complaint in the

second suit described statistical disparities in treatment and

impact,     as     well    as    patterns          and    practices         of     retaliatory

activity.        As explained above, however, the legal labels used in

the complaints do not govern the claim-preclusion inquiry; what

matters is that the causes of action in the two lawsuits were

the    same.      Thus,     whatever     differences         of   emphasis          may   exist

between     the    two     lawsuits      do        not    suffice      to        defeat   claim

preclusion, which is intended to prevent the sort of dribbling

of    claims     from   earlier    lawsuits         to    later   ones       that     occurred

here.

       Finally, there is the issue of the settlement agreement,

which, as noted above, has claim-preclusive effect to the extent

contemplated       by     the   terms    of   the        agreement.         Serna     and   the

government       take     markedly      different         views   of    the        agreement’s

scope.      The government points to the language that precludes

                                              11
“any and all claims, demands[, etc.] . . . against the Attorney

General . . . arising out of transactions, occurrences or events

which were, or could have been, alleged or litigated in this

case.”    Serna, by contrast, notes that the agreement explicitly

does “not affect [Serna’]s participation as a plaintiff in the

action captioned Linda I. Valerino[] et[] al. v. Eric H. Holder

Jr.”     Serna argues that the claims in her second lawsuit were

simply    the   individual    claims   she     raised      as   a   proposed      class

representative in the Valerino class action and that, since her

individual claims were necessary for her to participate as a

class representative, the settlement agreement could not have

been intended to preclude those claims.

       While a sufficiently clear agreement between the parties

could    have   operated     as   a   waiver    of    any       defense    of     claim

preclusion arising out of the first lawsuit, the intention of

the parties in executing this particular settlement agreement is

too murky.       Thus, the ordinary principles of claim preclusion

apply,    and   the    affirmative     defense       remained       one    that     the

defendant was able to assert successfully.                  See Keith, 900 F.2d

at 741 (“If the parties intended to foreclose through agreement

litigation of a claim, assertion of that claim in a later suit,

whether   or    not   formally    presented    in    the    earlier       action,    is

precluded.      Claim preclusion will not apply, however, if the

parties intended to settle only one part of a single claim and

                                       12
intended to leave another part open for future litigation.”)

(citation omitted).



                                    III.

       For   the   foregoing   reasons,    we   hold   that   Serna’s   second

lawsuit was barred by the claim-preclusive effects of her first

one.    The district court’s judgment is therefore affirmed.

                                                                    AFFIRMED




                                     13